DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.

Reasons for Allowance
 	The following is Examiner’s reasons for Allowance:
Closest art is Somaxon (Somaxon Pharmaceuticals Announces Positive Results in a Phase II…, Somaxon Pharmaceuticals, p 1-3, April 2005; of record).  Art teaches administration of doxepin at 3mg and 6mg dose to elderly patients with the result of improving sleep maintenance factors.  Art differs from the instant claims in that the instant claims comprise a limitation directed administration of the 3mg dose for at least 15 consecutive days.  However, art teaches away from prolonged administration of sleep medication to elderly patients on consecutive days.  Ancoli-Israel (Sleep Medicine reviews, 1997, 1(1), 3-17; of record) teaches administration of sleep medication should be limited to short time periods and intermittent dosing (perhaps once a week) is desirable.  In view of the teaching away one skilled in the art would not have found it obvious to administer a 3mg daily dose of doxepin to an elderly patient for 15 consecutive days.

Conclusion
	Claims 14, 16 and 19-34 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEVGENY VALENROD/Primary Examiner, Art Unit 1628